 

Exhibit 10.95

 

SURRENDER AGREEMENT

 

This SURRENDER AGREEMENT (this “Agreement”) dated as of October 5, 2015, by and
between Twinlab Consolidated Holdings, Inc., a Nevada corporation (“Company”),
and Thomas A. Tolworthy (“Transferor”).

 

WITNESSETH:

 

WHEREAS, the Company and Golisano Holdings LLC (“GHL”) are parties to a
Securities Purchase Agreement dated October 2, 2015 (the "GHL Purchase
Agreement") pursuant to which the Company shall issue and sell to GHL 88,711,241
shares of the Company’s common stock, par value $.001 per share (the “Common
Stock”), for a purchase price of $25,000,000;

 

WHEREAS, the Company and Great Harbor Capital, LLC (“Great Harbor”) are parties
to a Stock Purchase Agreement (the "Great Harbor Purchase Agreement") pursuant
to which the Company shall issue and sell to Great Harbor 41,379,310 shares of
the Common Stock for a purchase price of $12,000,000;

 

WHEREAS, Transferor is the holder of 108,777,855 shares of Common Stock of which
43,213,825 shares are subject to a Surrender Agreement between the Transferor
and the Company, dated September 3, 2014 (the “Original Surrender Agreement”);

 

WHEREAS, it is a condition to the consummation of the transactions contemplated
by the GHL Purchase Agreement that immediately prior to the consummation of the
transactions contemplated thereby and the transactions contemplated by the Great
Harbor Purchase Agreement that the Transferor contributes, transfers, assigns,
conveys and delivers to the Company, and the Company accepts and acquires from
Transferor, 60,470,957 shares of Common Stock pursuant to the terms of this
Agreement; and

 

WHEREAS, in order to induce GHL to purchase the shares provided for by the GHL
Purchase Agreement, the Transferor desires to surrender 60,470,957 shares of
Common Stock held by him pursuant to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.           Surrender of Common Stock.

 

(a)          In consideration of one dollar ($1.00), the receipt and sufficiency
of which are hereby acknowledged by Transferor, concurrently with the closing of
the transactions contemplated by the GHL Purchase Agreement, Transferor hereby
irrevocably agrees to contribute, transfer, assign, convey and deliver
60,470,957 shares of Common Stock (the “Surrendered Shares”), free and clear of
any mortgage, pledge, lien, encumbrance, charge, security, security interest or
other claim against title; it being agreed that of that total (i) 33,906,927
Surrendered Shares shall be surrendered pursuant to the Original Surrender
Agreement, (ii) 26,564,030 Surrendered Shares shall be surrendered pursuant
solely to this Agreement and not from shares subject to the Original Surrender
Agreement, and (iii) 9,306,898 shares held by Transferor shall remain subject to
surrender to the Company pursuant to the Original Surrender Agreement. As a
result of such surrender and transfer, the parties hereto agree and affirm that
Transferor shall have absolutely and irrevocably released any and all of his
interests in all of the Surrendered Shares. Concurrently with the execution of
this Agreement, the Transferor is delivering to the Company stock certificates
which represent the Surrendered Shares and will execute a stock power if
requested by the Company.

 

 

 



 

(b)          The Company agrees that the Surrendered Shares shall be used to
issue shares of Common Stock to GHL and Great Harbor pursuant to the terms of
the GHL Purchase Agreement and the Great Harbor Purchase Agreement,
respectively.

 

2.           Acknowledgements, Representations, Warranties and Agreement of
Transferor. In connection with the execution of this Agreement and in order to
induce GHL and Great Harbor to consummate the transactions described above,
Transferor hereby represents, warrants and agrees that Transferor has good and
marketable title to the Surrendered Shares, free and clear of any mortgage,
pledge, lien, encumbrance, charge, security, security interest or other claim
against title, other than general restrictions under federal and state
securities laws.

 

3.           Covenant of Transferor. From and after the date of this Agreement,
Transferor shall execute and deliver (or cause to be executed and delivered)
such further instruments of conveyance and transfer and take such additional
action as the Company may reasonably request to effect, consummate, confirm or
evidence the contribution to the Company of the Surrendered Shares. Transferor
hereby agrees to indemnify and hold harmless the Company from any losses or
damage, fees, costs or expenses that may be incurred by the Company due to a
breach of this Agreement by Transferor.

 

4.           Miscellaneous.

 

(a)          Amendment. Neither this Agreement nor any provision hereof may be
changed, waived, discharged or terminated orally or by course of dealing, but
only by a statement in writing signed by the party against which enforcement of
the change, waiver, discharge or termination is sought.

 

(b)          Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand; (b) on the first business day
following date sent if sent by a nationally recognized overnight courier
(receipt requested); (c) on the date sent (if such date is a business day at the
recipient’s address, otherwise on the next business day at the recipient’s
address) by facsimile or e-mail of a PDF document (with confirmation of receipt
by recipient); in each case a party’s refusal or willful avoidance of delivery
shall be deemed to constitute delivery. Such communications must be sent to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this Section
4(b)):

 

 2 

 



 

If to the Company: Twinlab Consolidated Holdings, Inc.   632 Broadway, Suite 201
  New York, NY 10012   Facsimile: (212) 505-5413   E-mail: rneuwirth@twinlab.com
  Attention: General Counsel     To Transferor: Mr. Thomas Tolworthy   4 Avenue
at Port Imperial   Apt. 4205   West New York, NJ 07093   Facsimile: (212)
505-5413   E-mail: ttolworthy@twinlab.com

 

(c)          Parties in Interest. All the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto, whether so expressed or
not. GHL is made an express third party beneficiary of this Agreement and it may
not be amended or modified without GHL’s prior written consent.

 

(d)          Headings. The headings of the sections and paragraphs of this
Agreement have been inserted for convenience of reference only and do not
constitute a part of this Agreement.

 

(e)          Choice of Law. It is the intention of the parties that the internal
laws, and not the laws of conflicts, of the State of New York should govern the
enforceability and validity of this Agreement, the construction of its terms and
the interpretation of the rights and duties of the parties hereto.

 

(f)          Counterparts. This Agreement and any amendments hereto may be
signed in counterparts and, to the extent signed and delivered by means of a
facsimile machine or by .pdf, .tif, .gif, .jpeg or similar attachment to
electronic mail, shall be treated in all manner and respects as an original
contract and shall be considered to have the same binding legal effects as if it
were the original signed version thereof delivered in person.

 

(g)          Entire Agreement. This Agreement constitutes the entire agreement
between the Company and Transferor with respect to the subject matter hereof and
supersedes all prior agreements and understandings related to such subject
matter.

 

[The Remainder of this Page Intentionally Left Blank]

 

 3 

 



 

IN WITNESS WHEREOF, Transferor and the Company have executed this Agreement as
of the date first written above.

 

  COMPANY:       Twinlab Consolidated Holdings, Inc.       By: /s/ Richard H.
Neuwirth     Name:  Richard H. Neuwirth     Title:    Chief Legal Officer &
Secretary         TRANSFEROR:       THOMAS A. TOLWORTHY         By: /s/ Thomas
A. Tolworthy

 

[Signature Page to Subscription and Surrender Agreement]

 

 

 

 

